In a medical malpractice action to recover damages for personal injuries, etc., the appeals are from so much of an order of the Supreme Court, Queens County (Durante, J.), dated September 12, 1990, as denied the defendants-appellants’ respective motions for summary judgment.
*706Ordered that the order is affirmed insofar as appealed from, with one bill of cost to the respondents payable by the appellants appearing separately and filing separate briefs.
The evidentiary support relied upon by the plaintiffs in opposing the appellants’ summary judgment motions was sufficient to demonstrate the existence of triable issues of fact regarding each of the theories of liability which they had proffered (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324-325). The plaintiffs’ amendment to their bill of particulars, which added additional theories of malpractice allegedly occurring in the period in question, was properly effected in accordance with CPLR 3042 (g) (see, Torre v Cifarelli, 157 AD2d 713). Furthermore, the plaintiffs presented sufficient proof which, if believed, could lead the fact-finder to infer negligence under the doctrine of res ipsa loquitur (see, Cornacchia v Mount Vernon Hosp., 93 AD2d 851, 852; Fogal v Genesee Hosp., 41 AD2d 468; Pipers v Rosenow, 39 AD2d 240, 243). Sullivan, J. P., Lawrence, Miller and O’Brien, JJ., concur.